Citation Nr: 0000311	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at L5-S1.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION


The veteran had active service from September 1989 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in Des 
Moines, Iowa, which established service connection and 
assigned a 10 percent evaluation for pain and limitation of 
motion of the lumbar spine, effective April 24, 1993.  In a 
rating decision dated in March 1996, the RO amended the 
evaluation to reflect assignment of a 20 percent evaluation, 
effective back to April 24, 1993.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not withdrawn his 
appeal.

In connection with his appeal the veteran requested a hearing 
before a member of the Board at VA's Central Office.  The 
veteran was advised of the time and place of hearing 
scheduled in November 1999 by letter dated in October 1999 
and addressed to his Heather Drive address; that letter has 
not been returned as undeliverable.  The Board notes that a 
letter requesting clarification relevant to his hearing 
request was also sent to an East Center address, formerly 
used by the veteran.  That letter was returned marked 
"ADDRESS UNKNOWN."  The law presumes the regularity of the 
administrative process absent clear evidence to the contrary.  
Warfield v. Gober, No. 96-693 (U.S. Vet. App. Nov. 5, 1997); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  Thus, it appears 
that the veteran had notice of his Central Office hearing but 
failed to report.  See 38 C.F.R. § 20.704(e) (1999).


FINDING OF FACT

The competent and probative evidence of record shows that 
degenerative disc disease at L5 to S1 results in no more than 
moderate impairment due primarily to pain and limitation of 
motion.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected degenerative disc disease at L5 to S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records dated in September 1990 reflect 
notation of resolving lumbar strain subsequent to a back 
injury.  A lumbar series conducted in September 1990 noted no 
abnormalities.  In August 1992 the veteran complained that he 
was unable to sit or stand for prolonged periods of time and 
that his back pain was radiating to the left side.  The 
impression was unresolved mechanical back pain.  A September 
1992 record indicates complaints of pain over the right 
sacroiliac area, with decreased right leg strength, but 
without paresthesia.  The assessment was low back pain with 
questionable sciatic involvement versus sacroiliac joint 
pain.  Examination later in September revealed an absence of 
spasm and a straight spine.  There was evidence of decreased 
spinal motion. The impression was mechanical low back pain 
and to rule out a herniated nucleus pulposus.  The report of 
medical examination at service discharge, dated in April 
1993, notes mild low back pain; the diagnosis was mechanical 
low back pain.

In a medical statement dated in May 1993, R.B., D.C., 
reported evaluation of the veteran at that time for back 
complaints.  Examination revealed positive straight leg 
raising on the right and some decreased spine motion, with 
pain.  Dr. R.B. opined that the veteran had lumbar 
intervertebral disc syndrome with radicular neuralgia of the 
sciatic nerve.  Dr. R.B. further stated that the veteran had 
responded well to treatment, "[h]e no longer seems to be 
suffering low back pain, however, his right leg continues to 
give him discomfort."

The claims file contains a report of VA examination dated in 
June 1993.  X-rays showed moderate disc narrowing.  The 
veteran reported doing back strengthening exercises and going 
to a chiropractor, with some relief of back pain but without 
relief in the pain radiating down his right leg.  The veteran 
walked without a limp.  When requested to squat he did so 
slowly, with complaints of radiating pain.  On palpation 
there was tenderness elicited in the midline over the entire 
lumbar spine and in the right paralumbar muscles.  There was 
no clinical evidence of spasm.  The veteran had forward 
flexion to 35 degrees, with a pulling and painful sensation 
radiating from the right lumbar area through the buttock into 
the post thigh area.  He had backward extension to 20 
degrees, lateral flexion to 30 degrees bilaterally, with pain 
on the right but not the left side.  He demonstrated 
bilateral rotation to 45 degrees, with pain in the right 
side.  Straight leg raising was accomplished to 15 degrees on 
the right and 40 degrees on the left, causing the veteran 
discomfort in the right paralumbar muscles radiating into his 
buttock and posterior thigh.  The examiner noted that the 
veteran was able to jump without significant discomfort and 
that there was no evidence of foot drop.  

In a rating decision dated in March 1994, the RO established 
service connection and assigned a 10 percent evaluation for 
pain and limitation of motion of the lumbar spine, effective 
April 24, 1993.  The veteran disagreed with the initial 
assignment of a 10 percent evaluation.

In April 1994, the RO received two statements, one from T.W. 
and one from G.C., setting out the inability to hire and/or 
keep the veteran as an employee due to his inability to 
perform the physical work required for the job.

In May 1994, the veteran presented at the VA emergency room 
with complaints of lower back pain.

In September 1995, the veteran was examined by VA in 
connection with his claim.  Diagnostic testing revealed a 
mild narrowing of the L5 to S1 disc without significant 
spurring or other degenerative changes.  The veteran 
complained of a lower backache and right sciatica and 
described the pain as intermittent and slight-to-moderate.  
Upon examination he demonstrated back flexion to 90 degrees, 
extension to 35 degrees, lateral bending to 45 degrees 
bilaterally, and rotation to 40 degrees bilaterally. Straight 
leg raising was negative on both sides.  X-ray examination 
was stated to show a ruptured disc at L5 to S1.

The claims file also contains a report of private evaluation 
dated in September 1995.  The physician noted that the 
veteran had been employed for two years as a supervisor for a 
warehouse and was working at that time.  The veteran 
estimated that his work consisted of 20 percent standing, 50 
percent walking and 40 percent sitting, and that his job 
included frequent bending, stooping, and occasional heavy 
lifting of up to 50 pounds.  The veteran reported that 
approximately three weeks earlier he experienced lumbar pain 
radiating to his left thigh upon going to work and getting 
out of his car.  He reported treatment by a VA physician who 
recommended bed rest and temporary disability for seven days.  
The physician's report refers to magnetic resonance imaging 
(MRI) performed on September 25, 1995.  The veteran reported 
that at the beginning his pain was mainly on his right side, 
but that two months earlier he noted pain in the left lower 
extremity.  He reported taking Motrin and Tylenol # 3 without 
relief, and indicated that he last had chiropractic treatment 
earlier in September.  

In connection with private evaluation in September 1995, the 
veteran subjectively complained of a constant dull ache at 
the lumbar spine increasing to intermittent sharp pain with 
certain movements, sensations of pressure, pain and 
tightness, and radiation to the buttocks and thighs, and 
knees posterolaterally, with occasional sharp left groin pain 
and numbness in the right foot when pricked.  He complained 
that the pain increased upon bending, stooping, squatting, 
sitting too long, rising from a sitting position, turning, 
lifting, sneezing, making beds, vacuuming and staying in the 
same position for too long.  The examiner noted a five-minute 
tolerance due to immediate pain upon activity.  The examiner 
further noted that the veteran's lumbar movements were 
guarded upon examination.  He had 50 percent level of flexion 
with sharp lumbar pain; 20 percent extension with sharp right 
thigh pain; and 80 percent lateral bending without pain.  His 
sensation to pain prick and light touch was stated to be 
mildly decreased at the level of the dorsomedial right foot.  
Motor strength was normal.  Right lower extremity 
measurements were less than the left.  X-ray review was 
stated to show disc narrowing at L5 to S1 and a review of MRI 
was stated to reveal disc degeneration at L5 to S1 with a 
large disc protrusion.  The diagnoses were chronic lumbar 
sprain, right more than left sciatica; and a protruded right 
more than left disc at L5 to S1.  

The private examiner summarized that there was a decreased 
range of lumbar motion producing sharp pain; decreased 
sensation of the right foot; and atrophy of the right calf 
and thigh.  That examiner stated there was clear-cut evidence 
of nerve root irritability by stretching the right more than 
the left sciatic nerve.  The physician opined that bilateral 
L5 to S1 micro laminectomy, diskectomy was required.  Surgery 
was scheduled for October 1995.

In a rating decision dated in March 1996, the RO amended the 
veteran's spine evaluation to reflect assignment of a 20 
percent evaluation, effective back to April 24, 1993.

In February 1999, a fee-basis VA internal medicine 
examination was conducted of the veteran's spine.  The 
physician noted the veteran was status post laminectomy at L5 
to S1.  The veteran complained of a stabbing constant 
pressure type of pain in the lumbosacral region, with 
occasional radiation to the right buttocks.  He indicated 
that the pain was exacerbated by prolonged standing and 
bending.  He denied numbness or tingling in his lower 
extremities.  During examination the veteran complained of 
painful motion.  There was no evidence of spasm, weakness, 
tenderness or abnormal musculation.  The examiner noted a 
loss of lumbar lordosis.  The examiner provided motion ranges 
as follows:  flexion to 80 degrees with pain at 45 degrees; 
extension to 25 degrees with pain at 15 degrees; lateral 
flexion to 30 degrees with pain at 15 degrees bilaterally; 
right rotation to 25 degrees with pain at 10 degrees; and 
left lateral flexion to 30 degrees with pain at 15 degrees.  
The examiner stated that the veteran lumbar motion was 
affected secondary to pain but that fatigue, weakness and a 
lack of endurance were not a major functional impact.  
Neurologic examination revealed normal motor function and 
sensory reflexes in the lower extremities bilaterally.  There 
was no evidence of generalized muscle weakness or wasting.  
Lumbar x-rays showed no abnormality.  The examiner noted the 
veteran's usual occupation to be in roofing sales and stated 
that daily activity were affected by standing for a long 
period of time, and by lifting.  The examiner summarized that 
there was no radiculopathy, and that despite the diagnosis of 
degenerative disc disease lumbar x-rays showed no 
degenerative changes.  

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Slight 
limitation is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

The veteran is currently in receipt of a 20 percent 
evaluation for the entire appeal period (see Fenderson at 
126-28) assigned under Diagnostic Code 5293.  Assignment of a 
20 percent evaluation under Diagnostic Code 5293 contemplates 
moderate symptoms and recurring attacks of intervertebral 
disc syndrome, characterized by pain, spasm, or other 
neurologic findings.  To warrant assignment of a 40 percent 
evaluation under that diagnostic code, the evidence would 
need to show that the veteran suffers from severe symptoms on 
a recurrent basis, with intermittent relief.  Notably, the 
veteran's the level of pain resulting from back symptoms 
during service was characterized as mild.  In connection with 
examination in June 1993, there was no evidence of spasm or 
foot drop, and, despite the veteran's complaints of pain, the 
examiner noted that the veteran was able to jump "without 
significant discomfort."  In September 1995, the veteran 
himself described his symptoms as mild-to-moderate to the VA 
examiner.  To a private examiner he complained of a dull ache 
increasing to a sharp intermittent pain with certain 
movements.  There was evidence of atrophy and right-sided 
nerve root irritability.  However, sensory testing showed 
only mild impairment and motor strength was normal.  In 
February 1999, examination showed no spasm or abnormal 
musculature.  The VA examiner indicated that there was no 
evidence of radiculopathy at that time.  Such findings are 
not consistent with severe symptomatology due to disc 
degeneration so as to warrant assignment of a 40 percent 
evaluation under Diagnostic Code 5293.  

Moreover, the competent evidence, although reflecting a 
limitation of lumbar motion due to pain, does not show that 
the veteran has severely limited lumbar motion.  In September 
1995, although he showed 20 percent extension on the right, 
the veteran demonstrated 50 percent of flexion ability, or 
moderate impairment, and 80 percent of lateral bending 
ability, which is less than moderate impairment.  The motion 
ranges shown in other test reports are consistent with 
showing moderate restriction of motion, stated as due to 
pain.  No examiner has opined that the veteran's motion is 
severely limited, nor do examination findings reflect such 
level of restriction.  The veteran has subjectively 
complained of pain, particularly with motion or activity.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, examination 
reports are consistently negative for notation of any spasm, 
weakness, fatigability or incoordination.  Again, the Board 
notes that the June 1993 examiner, although noting the 
veteran's complaints, also noted the veteran's ability to 
jump "without significant discomfort."  In September 1995, 
private evaluation includes note of activity intolerance due 
to pain, and objective clinical evidence of right-sided 
atrophy.  Nevertheless, motor strength was normal at that 
time and sensation was only mildly decreased.  

Here the Board also notes that the veteran's report of 
symptomatology to the VA examiner is not consistent with his 
portrayal of symptom severity offered to the private examiner 
in September 1995.  To the VA examiner the veteran complained 
of pain described as intermittent and slight-to-moderate in 
nature, but to the private examiner he complained of a 
constant dull ache, increasing to intermittent sharp pain 
with movement.  He reported a five-minute intolerance to any 
activity due to immediate pain.  When the veteran's 
discrepant reports are considered in connection with 
examination findings of mild sensory impairment, negative 
straight leg raising on VA examination, normal motor 
strength, and a guarding of movement, the Board questions the 
validity of the veteran's subjective complaints as a measure 
of severe and/or additional functional loss.  Furthermore, 
the February 1999 VA fee-basis examiner specifically 
considered the veteran's complaints, but noted an absence of 
spasm, weakness, tenderness or abnormal musculature, and 
opined that although the veteran's motion was affected by 
pain, fatigue weakness and a lack of endurance were not of 
major functional impact.  Examination at that time revealed 
normal motor and sensory function, without evidence of muscle 
wasting or weakness.  The examiner did acknowledge, 
consistent with the other evidence of record, that the 
veteran's activities are limited by motion restricted due to 
pain.  The 20 percent evaluation assigned is based on 
consideration of the veteran's motion and activity 
limitations due to such pain.

The Board points out that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Consideration has been 
thus given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1999), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher disability evaluation.  
For instance, as the veteran's spine is not ankylosed, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1999) 
is not warranted.  There is no competent evidence of spasm, a 
loss of unilateral spine motion, listing, or abnormal 
mobility of the spine to warrant application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  There any evidence of 
residuals of a fracture of the vertebra with cord 
involvement, or evidence that the veteran is bedridden or 
requires long leg braces.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (1999).  There is no symptomatic scarring resulting 
in separate manifestations of disability, see 38 C.F.R. 
§ 4.118 (1999), and, there is no separately manifested 
neurologic symptoms such as a foot drop to warrant evaluation 
under 38 C.F.R. § 4.124a (1999) (see Bierman v. Brown, 
6Vet. App. 125 (1994)).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's lumbar disability, in 
and of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board recognizes the statements 
submitted by former and/or potential employers as to the 
veteran's inability to take on the physical requirements of 
employment duties; however, subsequent to such statements, 
medical examination reports indicate that the veteran is 
employed.  Moreover, although he reports periods of missing 
time from work due to his spine problems, the Board notes 
that the percentage ratings under the Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the 20 percent schedular 
evaluation currently assigned to the veteran's lumbar 
disability.  What the veteran has not shown in this case is 
that his lumbar disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 20 percent for service-connected 
degenerative disc disease at L5 to S1 is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

